Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19         PageID.523   Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DR. WILLIAM S. HUSEL, M.O.,

             Plaintiff,

vs.                                               Case No.: 19-cv-12478

TRINITY HEALTH CORPORATION, and                   Hon. George Caram Steeh
TRINITY ASSURANCE LIMITED
(CAYMAN),

             Defendants.


            MOTION TO REDACT COMPLAINT EXHIBITS 2-5

      Defendant Trinity Health Corporation (“THC”) respectfully requests that

this Honorable Court redact the policy limits of the contracts of indemnification

(the “Contracts”) between THC and TAL attached to Plaintiff’s Complaint as

Exhibits 2 through 5 (Dkt. 1-3 to 1-6, PageID.46-163). Pursuant to the E.D. Mich.

L.R. 5.3(b), an index of the documents which are proposed for sealing is set forth

below, a copy of the redacted Contracts are attached hereto as Exhibit A, and an

unredacted version of the Contracts with the redacted portions of the Contracts at

issue in this motion highlighted is filed as sealed Exhibit B.




                                          1
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19        PageID.524      Page 2 of 7




                    Index of Documents Proposed for Sealing

          Document Description                                  Objection
Integrated Risk Liability Policy (ECF No. 1-   None.
3, PageID.46-103).
Follow Form Buffer Layer Liability Policy      None.
for Healthcare Professional Liability and
Managed Care Liability (ECF No. 1-4,
PageID.104-113)
Excess Integrated Risk Liability Policy        None.
(ECF No. 1-5, PageID.114-153)
Follow Form High Excess Layer Policy for       None.
Healthcare Professional Liability and
General     Liability    (ECF     No.   1-6,
PageID.154-163)


      The Contracts were shared with Plaintiff and his prior counsel pursuant to a

non-disclosure agreement (the “NDA”) prior to the initiation of this case, and the

Contracts are considered confidential to THC and TAL. THC and TAL do not

publicly disclose the Contracts. Copies of the Contracts and similar documents are

considered confidential by THC and are only provided upon request, in limited

circumstances, and generally pursuant to non-disclosure agreements and/or

protective orders. Despite signing the NDA acknowledging the confidentiality of

the Contracts, Plaintiff filed his Complaint on August 22, 2019 and attached the

Contracts as Exhibits 2 through 5. (Dkt. 1-3, 1-4, 1-5, 1-6).

    I.       The Terms of the Contracts are a Trade Secret

      The terms of the Contracts are a trade secret, which are enough to overcome

the presumption of public access to court records and appropriate for sealing under

                                          2
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19        PageID.525    Page 3 of 7



the Federal Rules. See, Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan,

825 F.3d 299, 308 (6th Cir. 2016). A trade secret is information that (a) derives

independent economic value, actual or potential, from not being generally known

to and not readily ascertainable by proper means by, other person who can obtain

economic value from its disclosure or use, and (b) is the subject of efforts that are

reasonable under the circumstances to maintain its secrecy. Dura Glob. Techs., Inc.

v. Magna Donnelly Corp., 662 F. Supp. 2d 855, 859 (E.D. Mich. 2009).

      The Contracts were executed by THC and TAL on February 18, 2018 and

are effective for limited terms of one year each. The Contracts and other policies

like them are specific to THC’s organizational structure and contractual

agreements that are included in the Contracts. Because the Contracts (and policies

like them) have limited, set terms of one year each, the terms in the Contracts (and

policies like them) are determined annually based on THC’s confidential actuarial,

market, and risk analyses. Not sealing the terms will disclose THC’s confidential

business analyses and unnecessarily put THC at a competitive disadvantage

negotiating similar agreements going forward. See, e.g., Watkins v Tr. Under Will

of William Marshall Bullitt By & Through PNC Bank, NA, No. 3:13-CV-1113-

DJH, 2017 WL 3082672, at *2 (WD Ky, July 19, 2017) (risk of competitive

disadvantage in revealing lease rates is substantial enough to overcome

presumption of disclosure where lease terms were “tangential to the larger dispute



                                         3
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19         PageID.526    Page 4 of 7



between the parties”). Furthermore, THC’s treatment of the Contracts as

confidential, the limited instances in which the Contracts are shared and the fact

that when they are shared, they are done so pursuant to a non-disclosure agreement

or protective order are more than reasonable efforts by THC to maintain the

secrecy of the Contracts and the specific terms.

   II.       THC’s Privacy Interest Outweighs the Presumption of Public
             Disclosure

      In the alternative, even if this Court does not find that the terms are a trade

secret, the Watkins court’s decision to seal lease terms from a development

agreement is instructive here. The Watkins court made no finding that the lease

terms were a protectable “trade secret,” rather, it simply analyzed whether the

movant’s privacy interest in maintaining a competitive advantage outweighed the

presumption of public disclosure. Watkins, 2017 WL 3082672 at *2; see also Smith

v. SEC, 129 F.3d 356, 359 n.1 (6th Cir. 1997) (the presumption that court files will

be open to the public may be overcome where a party’s interest in privacy

outweighs the public interest in disclosure). As stated in Section I, supra, the terms

are the result of THC’s confidential annual business analyses, and like the movant

in Watkins, THC has a strong privacy interest in protecting terms that give THC a

competitive advantage in the marketplace.

      Also supporting the court’s finding that the Watkins movant’s privacy

interest outweighed disclosure was that the lease terms were “tangential” to the

                                          4
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19        PageID.527    Page 5 of 7



larger dispute between the parties. Watkins, 2017 WL 3082672 at *2. This case is a

coverage dispute. The parties are litigating the threshold issue of whether or not

the Contracts even apply to Plaintiff’s circumstances. Just as the lease terms in the

Watkins case were “tangential” to the larger dispute involving the parties’ conduct

under a development agreement, so too are the proposed redacted terms—the

policy limits, premium amounts, and inapplicable policy endorsements—irrelevant

to the parties’ coverage dispute. Watkins, 2017 WL 3082672 at *2. The

presumption of disclosure of the policy limits is outweighed by THC’s strong

privacy interest in the Contract terms and the fact that these terms have tangential,

if any, relevance to the actual dispute in this case.

   III.      THC’s Proposed Redactions are “No Broader Than Necessary”

      Finally, in Watkins, the movants had actually requested to seal the entire

documents which contained the “tangential” lease terms, but the Court, finding that

they had failed to show why the entire documents should be sealed, allowed the

movants to withdraw their proposed exhibits and resubmit redacted versions to

meet the “no broader than necessary” standard. Watkins, 2017 WL 3082672 at *2.

THC’s request to redact certain terms from the Contracts is “no broader than

necessary” to protect THC’s interests.

                               RELIEF REQUESTED
      WHEREFORE, Defendant THC respectfully requests that this Court grant



                                           5
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19       PageID.528    Page 6 of 7



Defendant’s Motion to Redact the Contracts attached to the Complaint as Exhibits

2 through 5 (Dkt. 1-3, 1-4, 1-5, 1-6) and enter an order (1) striking the previously

filed unredacted versions of the Contracts (Dkts. 1-3, 1-4, 1-5, 1-6) from the

record, and (2) replacing the previously filed unredacted versions of the Contracts

with the redacted versions attached as Exhibit A to this Motion.


                                      Respectfully submitted,

                                      SCHIFF HARDIN LLP

                                      s/Elise Yu
                                      Elise Yu (P79344)
                                      350 S. Main Street, Ste. 210
                                      Ann Arbor, MI 48104
                                      734-222-1556 (Telephone)
                                      734-222-1501 (Fax)
                                      eyu@schiffhardin.com (Email)
Dated: October 15, 2019
                                      John Worden
                                      4 Embarcadero Center
                                      Suite 1350
                                      San Francisco, CA 94111
                                      415-901-8700

                                      Attorneys for Defendant Trinity Health
                                      Corporation




                                         6
Case 2:19-cv-12478-GCS-DRG ECF No. 19 filed 10/15/19        PageID.529    Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2019, I electronically filed the foregoing

Motion to Seal Complaint Exhibits 2 through 5 with the Clerk of the Court using

the ECF system, which will send notification of such filing to all registered

participants.


                                       s/Elise Yu
                                       Elise Yu (P79344)
                                       350 S. Main Street, Ste. 210
                                       Ann Arbor, MI 48104
                                       734-222-1556 (Telephone)
                                       734-222-1501 (Fax)
                                       eyu@schiffhardin.com (Email)




                                          7
